El Juez Presidente Seítor Del Toro
emitió la opinión del tribunal.
Rosendo Torres Pabón fué denunciado por el policía insular Jorge Luis Maldonado como autor de una infracción al artículo 95 de la Ley de Servicio Público (Ley núm. 70 de 1917 (2) pág. 433) y de la Orden final de la Comisión de Ser-vicio Público de octubre 15, 1932, consistente en baber trans-portado el 21 de marzo de 1936 en el automóvil que manejaba, sin estar autorizado para ello, pasajeros mediante paga den-tro de la ruta de San Juan a Río Piedras servida por la Wbite Star Line, Ine.
Declarado culpable por la corte del distrito y condenado a pagar cincuenta dólares de multa y en defecto de pago a sufrir un día de cárcel por cada dólar que dejare de satis-*36facer, apeló para ante esta Corte Suprema. Pide la revo-cación de la sentencia por ser contraria a la prueba y a la ley.
 Toda la evidencia que tuvo ante sí la corte sentenciadora fue elevada a esta Corte Suprema. La de cargo consistió en la copia certificada de la Orden de la Comisión de Servicio Público cuya infracción se imputa al acusado y en las declaraciones del denunciante y de Luciano Rodríguez. La de descargo en el testimonio del propio acusado.
A preguntas del fiscal declaró el denunciante que:
‘'En la Avenida Ponee de León, Parada 20, el acusado guiaba con dirección a Río Piedras, como a las 7:20 de la mañana, el carro pú-blico 934. Allí, en la Parada 20, estaba el señor Luciano Rodríguez y paró el carro frente a una guagua y tomó el pasajero, lo invitó para Río Piedras. . . El chófer, cogió el pasajero y entonces yo lo arresté en la Parada 21.”
Repreguntado por el abogado defensor del acusado, con-testó :
“P. — ¿Usted dice que iba con dirección a Río Piedras? — R.—Sí señor. — P.—¿Usted lo sabe porque lo oyó decir a él? — R.—Porque lo invitó para Río Piedras. — P.—¿Para que punto exacto en Río Pie-dras? — R.—Para Río Piedras, el punto exacto no sé. — P.—¿Usted se dedica, Maldonado, al servicio de motocicletas? — R.—Servicio del tráfico desde San Juan a Río Piedras. — P.—¿Podría decirnos basta qué punto en Río Piedras está cubierto por la ruta de la White Star Line? — R.—Está cubierto hasta frente de la Plaza del Mercado, que cruza una calle hacia arriba a salir a la Plaza de Río Piedras. . . . P- — ¿Pero más allá de la Plaza de Recreo no llega? — R.—No' señor.— R — ¿Usted no sabe si el acusado se dirigía a un punto más allá?— R. — No señor.”
Llamó entonces el fiscal a Rodríguez, y a sus preguntas, contestó:
‘‘R. — Mandé a parar un carro público para que me llavara hasta la carretera, hasta el kilómetro 5 de la carretera de Caguas. — P.—• ¿Y pagaba por eso diez centavos? — R.—No señor, no. — P.—¿Cuándo fué? — R.—Lo que me p'idiera el carro. — P.—¿No convino con él nada? R- No señor. . . . R. — El asunto es que yo paré el carro en la *37Parada 20 para que me llevara hasta el kilómetro 5 de la carretera de Caguas, porque trabajo con el Gobierno Federal. En ese tiempo era inspector de la construcción de carreteras federales en ese sitio.”
Y a las repreguntas de la defensa, como sigue:
“R. — También trabajaba en la PERA. — P.—¿En qué sitio? . . E. — En el kilómetro 5 de la carretera de Caguas, o sea en la carre-tera para Cupey Alto, que era la que construía la PERA.' — P.—¿Eso es más allá del puente, a la salida para la carretera de Caguas?— E. — Sí señor.' — P.—¿Y a ese sitio era que usted se dirigía esa ma-ñana?' — E.—Sí señor. . . P.- — ¿Cuando usted tomó el carro que con-ducía el acusado en la Parada 20, qué pasó allí? — R.—Que como a los 20 metros del sitio donde cogí el carro estaba el policía y nos mandó a parar. — P.—¿Y qué hizo? — E.—Nos condujo al cuartel de la Parada 21. — P.—¿Le dijo algo a ustedes? — R.—Le dije que iba para el kilómetro 5 de la carretera de Caguas. — P.—¿ Usted se lo ma-nifestó a él; pero él le hizo preguntas, interrogatorio, investigó algo? —R.—Investigación no hizo ninguna. Yo le dije que iba para el ki-lómetro 5 de la carretera de Caguas.- — P.—¿ El policía le vió a usted pagando importe de pasaje alguno? — R.—No señor.”
Pidió el acusado que se le absolviera perentoriamente y la corte declaró sin lugar su moción. Declaró entonces, contes-tando a preguntas de su abogado, como sigue:
“P. — ¿Usted se dedicó algún tiempo a manejar vehículos públi-cos? — E.—Sí, señor. — P.—¿Se dedicó usted en alguna ocasión a lo que comúnmente se llama belloneo? — R.—Me dediqué pero el día a que se refiere la denuncia no estaba belloneando. — P.—¿En la ma-ñana a que se refiere la denuncia, eso fué en el mes de marzo de este año, 1936, no es así? — R.—Sí señor. — P.-—¿Qué estaba usted ha-ciendo? — R.—Pues yo iba en un carro público que yo estaba traba-jando de aquí de San Juan en dirección a la carretera de Caguas, y cuando iba por la 20, de venir a buscar unos amigos míos que iban para Caguas. . . . P. — ¿Al meterse en el carro le dijo el pasajero para dónde se dirigía? — R.-—Dijo, ‘Voy para Caguas, en dirección para Caguas.’ Él me dijo, ‘¿Para dónde usted va?’ y yo le dije, ‘Para Caguas,’ y él me dijo, ‘Yo voy para el kilómetro 5.’ . . . P.— ¿Y qué pasó? — R.—A veinte metros así detrás de la White Star Line, detrás de una guagua, al lado izquierdo, estaba el policía. En-tonces mandó a parar y paré y dice, ‘-sigue para alante y párate en *38el Cuartel’ y yo seguí. . . . P. — ¿Y el pasajero, qué se hizo? — R.— Cogió otro vehículo. — P.—¿Recibió usted paga alguna? — R.—No se-ñor. ’ ’
El fiscal no le hizo repregunta alguna.
Ésa fué la prueba que sirvió de base a la sentencia con-denatoria. A nuestro juicio es de tal manera insuficiente que no puede llegarse a otra solución que no sea a la revoca-ción de la sentencia recurrida. Quizá fuera verdad que en el día de la denuncia estuviera el acusado violando la ley como confesó que lo había hecho anteriormente, pero la vio-lación específica que se le imputó y por la que fué perseguido, no quedó demostrada.
El acusado tenía derecho a manejar el automóvil y a conducir pasajeros en él mediante paga hasta el kilómetro 5 de la carretera de Río Piedras a Caguas. Y eso fué lo único que demostró la prueba de cargo. El testigo Rodríguez que fué el pasajero que vió conducir el policía denunciante, se llamó a declarar por el Pueblo.
Sólo se encuentra en la declaración del policía algo en contra del acusado, a saber, su aseveración de que el acusado invitó al pasajero a ir a Río Piedras. Perdió sin embargo su fuerza la aseveración al explicar el propio denunciante que la ruta prohibida para el acusado sólo llegaba hasta la plaza de Río Piedras y al declarar el otro testigo de cargo que él iba para más allá de la Plaza, esto es, para el kilóme-tro cinco de la carretera de Río Piedras hacia Caguas.
Lo que sin duda ha sucedido en este caso es que conven-cido el policía de la culpabilidad del acusado por su conducta anterior, se precipitó en su arresto y la evidencia que creyó completa resultó luego insuficiente. Quizá la corte actuó bajo la idea de que dictaba una sentencia justa y quizá así fuera en efecto. Pero sometida la evidencia al debido exa-men, no es posible sostener su actuación. Es a base de lo-alegado y probado en cada caso concreto que se dicta la sen-tencia. La circunstancia de que el acusado confesara que había cometido otras violaciones, no puede considerarse como *39que suple la deficiencia de la prueba de la violación específica perseguida cuya comisión negó.

Por virtud de todo lo expuesto debe declararse con lugar el recurso, revocarse la sentencia apelada y absolverse al acu-sado.

El Juez Asociado Señor Córdova Dávila no intervino.